Holmes,.Judge,
delivered the opinion of the court.
The indictment was quashed on motion of the defendant. The reasons assigned for the motion were, in substance, as follows: 1. Because the defendant was a soldier izz the United States army. 2. Because the indictment was never legally filed in court. 3. That the name of the pz-osecuting witness was not endorsed on the indictment. 4. That the writ was dated the 9th of September, 1863, and executed on the eighth day of Septezfiber, 1863. 5. That two separate counts were iznproperly joined for separate felonies. 6. That the record did not show that the grand juz*y were sworn.
There was nothing in any of these objections. It did not appear on the face of the indictment- that defendant was a soldier in the az*my of the United States, zzor did it matter if he was a soldier. The izidictment was in due form of law, *369charging the offence of robbery, and contained but one count, and was duly returned into court, endorsed a true bill by the foreman of the grand jury. The record shows distinctly enough that the jury were properly sworn. It was not necessary that the name of the prosecuting witness should be endorsed on the indictment. It does not appear by anything contained in the record that there was even a clerical error in the date of, the writ or of the service ; nor can any such mistake be a good reason for quashing the indictment. We think the court erred in quashing the indictment.
Judgment is reversed, and the cause remanded.
Judge Wagner concurs; Judge Lovelace absent.